Case 1:18-cr-20685-KMW Document 304-10 Entered on FLSD Docket 02/17/2021 Page 1 of 7
     GOVERNMENT
       EXHIBIT
           28
       18-cr-20685

                                                      314 HICKS, LLC

      OPERATING AGREEMENT FOR MEMBER-MANAGED LIMITED LIABILITY COMPANY

   I. PRELIMINARY PROVISIONS

   (1) Effective Date: This operating agreement of 314 Hicks, LLC effective June 4, 2020, is adopted by the members
   whose signatures appear at the end of this agreement (the “Agreement”).

   (2) Formation: This limited liability company (LLC) was formed by filing Articles of Organization, a Certificate of
   Formation or a similar organizational document with the LLC filing office of the state of New York on June 4, 2020.
   A copy of this organizational document has been placed in the LLC's records book.

   (3) Name: The formal name of this LLC is as stated above. However, this LLC may do business under a different name
   by complying with the state's fictitious or assumed business name statutes and procedures.

   (4) Registered Office and Agent: The registered office of this LLC and the registered agent at this address are as
   follows: Corporate Creations Network Inc., 15 North Mill St. NYACK, NY 10960.

   The registered office and agent may be changed from time to time as the members may see fit, by filing a change of
   registered agent or office form with the state LLC filing office. It will not be necessary to amend this provision of the
   operating agreement if and when such a change is made.

   (5) Business Purposes: The specific business purposes and activities contemplated by the founders of this LLC at the
   time of initial signing of this agreement consist of the following: holding an interest in a residential real estate
   property in Brooklyn, New York.

   It is understood that the foregoing statement of purposes shall not serve as a limitation on the powers or abilities of this
   LLC, which shall be permitted to engage in any and all lawful business activities. If this LLC intends to engage in
   business activities outside the state of its formation that require the qualification of the LLC in other states, it shall
   obtain such qualification before engaging in such out-of-state activities.

   (6) Duration of LLC: This LLC shall terminate when a proposal to dissolve the LLC is adopted by the membership of
   this LLC or when this LLC is otherwise terminated in accordance with law.

   II. MEMBERSHIP PROVISIONS

   (1) Non-liability of Members: No member of this LLC shall be personally liable for the expenses, debts, obligations or
   liabilities of the LLC, or for claims made against it.

   (2) Reimbursement for Organizational Costs: Members shall be reimbursed by the LLC for organizational expenses
   paid by the members. The LLC shall be authorized to elect to deduct organizational expenses and start-up expenditures
   ratably over a period of time as permitted by the Internal Revenue Code and as may be advised by the LLC's tax
   advisor.

   (3) Management: The appointed manager is Olympia De Castro

   (4) Members' Percentage Interests: A member's percentage interest in this LLC shall be computed as a fraction, the
   numerator of which is the total of a member's capital account and the denominator of which is the total of all capital
   accounts of all members. This fraction shall be expressed in this agreement as a percentage, which shall be called each
   member's "percentage interest" in this LLC.

   (5) Membership Voting: Except as otherwise may be required by the Articles of Organization, Certificate of Formation
   or a similar organizational document, other provisions of this operating agreement, or under the laws of this state, each


                                                                                                                                  1
Case 1:18-cr-20685-KMW Document 304-10 Entered on FLSD Docket 02/17/2021 Page 2 of 7



   member shall vote on any matter submitted to the membership for approval in proportion to the member's percentage
   interest in this LLC. Further, unless defined otherwise for a particular provision of this operating agreement, the phrase
   "majority of members" means the vote of members whose combined votes equal more than 50% of the votes of all
   members in this LLC.

   (6) Compensation: Members shall not be paid as members of the LLC for performing any duties associated with such
   membership, including management of the LLC. Members may be paid, however, for any services rendered in any other
   capacity for the LLC, whether as officers, employees, independent contractors or otherwise.

   (7) Members' Meetings: The LLC shall not provide for regular members' meetings. However, any member may call a
   meeting by communicating his or her wish to schedule a meeting to all other members. Such notification may be in
   person or in writing, or by telephone, facsimile machine, or other form of electronic communication reasonably
   expected to be received by a member, and the other members shall then agree, either personally, in writing, or by
   telephone, facsimile machine or other form of electronic communication to the member calling the meeting, to meet at a
   mutually acceptable time and place. Notice of the business to be transacted at the meeting need not be given to members
   by the member calling the meeting, and any business may be discussed and conducted at the meeting. If all members
   cannot attend a meeting, it shall be postponed to a date and time when all members can attend, unless all members who
   do not attend have agreed in writing to the holding of the meeting without them. If a meeting is postponed, and the
   postponed meeting cannot be held either because all members do not attend the postponed meeting or the non-attending
   members have not signed a written consent to allow the postponed meeting to be held without them, a second postponed
   meeting may be held at a date and time announced at the first postponed meeting. The date and time of the second
   postponed meeting shall also be communicated to any members not attending the first postponed meeting. The second
   postponed meeting may be held without the attendance of all members as long as a majority of the percentage interests
   of the membership of this LLC is in attendance at the second postponed meeting. Written notice of the decisions or
   approvals made at this second postponed meeting shall be mailed or delivered to each non-attending member promptly
   after the holding of the second postponed meeting. Written minutes of the discussions and proposals presented at a
   members' meeting, and the votes taken and matters approved at such meeting, shall be taken by one of the members or a
   person designated at the meeting. A copy of the minutes of the meeting shall be placed in the LLC's records book after
   the meeting.

   (8) Membership Certificates: This LLC shall be authorized to obtain and issue certificates representing or certifying
   membership interests in this LLC. Each certificate shall show the name of the LLC, the name of the member, and state
   that the person named is a member of the LLC and is entitled to all the rights granted members of the LLC under the
   Articles of Organization, Certificate of Formation or a similar organizational document, this operating agreement and
   provisions of law. Each membership certificate shall be consecutively numbered and signed by one or more officers of
   this LLC. The certificates shall include any additional information considered appropriate for inclusion by the members
   on membership certificates. In addition to the above information, all membership certificates shall bear a prominent
   legend on their face or reverse side stating, summarizing or referring to any transfer restrictions that apply to
   memberships in this LLC under the Articles of Organization, Certificate of Formation or a similar organizational
   document and/or this operating agreement, and the address where a member may obtain a copy of these restrictions
   upon request from this LLC. The records book of this LLC shall contain a list of the names and addresses of all persons
   to whom certificates have been issued, show the date of issuance of each certificate, and record the date of all
   cancellations or transfers of membership certificates.

   (9) Other Business by Members: Each member shall agree not to own an interest in, manage or work for another
   business, enterprise or endeavor, if such ownership or activities would compete with this LLC’s business goals, mission,
   profitability or productivity, or would diminish or impair the member's ability to provide maximum effort and
   performance in managing the business of this LLC.

   III. TAX AND FINANCIAL PROVISIONS

   (1) Tax Classification of LLC: The members of this LLC intend that this LLC be initially classified as a Partnership
   for federal and, if applicable, state income tax purposes. It is understood that all members may agree to change the tax
   treatment of this LLC by signing, or authorizing the signature of, IRS Form 8832, Entity Classification Election, and
   filing it with the IRS and, if applicable, the state tax department within the prescribed time limits.




                                                                                                                                2
Case 1:18-cr-20685-KMW Document 304-10 Entered on FLSD Docket 02/17/2021 Page 3 of 7



   (2) Tax Year and Accounting Method: The tax year of this LLC shall be 2020. The LLC shall use the cash basis
   method of accounting. Both the tax year and the accounting period of the LLC may be changed with the consent of all
   members if the LLC qualifies for such change, and may be effected by the filing of appropriate forms with the IRS and
   state tax authorities.

   (3) Tax Matters Partner: If this LLC is required under Internal Revenue Code provisions or regulations, it shall
   designate from among its members a "tax matters partner" in accordance with Internal Revenue Code Section 6231 (a)
   (7) and corresponding regulations, who will fulfill this role by being the spokesperson for the LLC in dealings with the
   IRS as required under the Internal Revenue Code and Regulations, and who will report to the members on the progress
   and outcome of these dealings.

   (4) Annual Income Tax Returns and Reports: Within 60 days after the end of each tax year of the LLC, a copy of the
   LLC's state and federal income tax returns for the preceding tax year shall be mailed or otherwise provided to each
   member of the LLC, together with any additional information and forms necessary for each member to complete his or
   her individual state and federal income tax returns. If this LLC is classified as a partnership for income tax purposes,
   this additional information shall include a federal (and, if applicable, state) Form K-1 (Form 1065 - Partner's Share of
   Income, Credits, Deductions) or equivalent income tax reporting form. This additional information shall also include a
   financial report, which shall include a balance sheet and profit and loss statement for the prior tax year of the LLC.

   (5) Bank Accounts: The LLC shall designate one or more banks or other institutions for the deposit of the funds of the
   LLC, and shall establish savings, checking, investment and other such accounts as are reasonable and necessary for its
   business and investments. One or more members of the LLC shall be designated with the consent of all members to
   deposit and withdraw funds of the LLC, and to direct the investment of funds from, into and among such accounts. The
   funds of the LLC, however and wherever deposited or invested, shall not be commingled with the personal funds of any
   members of the LLC.

   (6) Title to Assets: All personal and real property of this LLC shall be held in the name of the LLC, not in the names of
   individual members.

   IV. CAPITAL PROVISIONS

   (1) Capital Contributions by Members: Members shall make the following contributions of cash, property or services as
   shown next to each member's name below. Unless otherwise noted, cash and property described below shall be paid or
   delivered to the LLC. The fair market values of items of property or services as agreed between the LLC and the
   contributing member are also shown below. The percentage interest in the LLC that each member shall receive in return
   for his or her capital contribution is also indicated for each member.

   NAME                                         CONTRIBUTION                         % INTEREST IN LLC

   DC 2019 Irrevocable Trust                    100%                                 99.01%
   G                                            0%                                   0.33%
   F                                            0%                                   0.33%
   A                                            0%                                   0.33%

   (2) Additional Contributions by Members: The members may agree, from time to time by unanimous vote, to require
   the payment of additional capital contributions by the members, on or by a mutually agreeable date.

   (3) Failure to Make Contributions: If a member fails to make a required capital contribution within the time agreed for
   a member's contribution, the remaining members may, by unanimous vote, agree to reschedule the time for payment of
   the capital contribution by the late-paying member, setting any additional repayment terms, such as a late payment
   penalty, rate of interest to be applied to the unpaid balance, or other monetary amount to be paid by the delinquent
   member, as the remaining members decide. Alternatively, the remaining members may, by unanimous vote, agree to
   cancel the membership of the delinquent member, provided any prior partial payments of capital made by the delinquent
   member are refunded promptly by the LLC to the member after the decision is made to terminate the membership of the
   delinquent member.




                                                                                                                               3
Case 1:18-cr-20685-KMW Document 304-10 Entered on FLSD Docket 02/17/2021 Page 4 of 7



   (4) No Interest on Capital Contributions: No interest shall be paid on funds or property contributed as capital to this
   LLC, or on funds reflected in the capital accounts of the members.

   (5) Capital Account Bookkeeping: A capital account shall be set up and maintained on the books of the LLC for each
   member. It shall reflect each member's capital contribution to the LLC, increased by each member's share of profits in
   the LLC, decreased by each member's share of losses and expenses of the LLC, and adjusted as required in accordance
   with applicable provisions of the Internal Revenue Code and corresponding income tax regulations.

   (6) Consent to Capital Contribution Withdrawals and Distributions: Members shall not be allowed to withdraw any part
   of their capital contributions or to receive distributions, whether in property or cash, except as otherwise allowed by this
   agreement and, in any case, only if such withdrawal is made with the written consent of all members.

   (7) Allocations of Profits and Losses: No member shall be given priority or preference with respect to other members in
   obtaining a return of capital contributions, distributions or allocations of the income, gains, losses, deductions, credits or
   other items of the LLC. The profits and losses of the LLC, and all items of its income, gain, loss, deduction and credit
   shall be allocated to members according to each member's percentage interest in this LLC.

   (8) Allocation and Distribution of Cash to Members: Cash from LLC business operations, as well as cash from a sale or
   other disposition of LLC capital assets, may be distributed from time to time to members in accordance with each
   member's percentage interest in the LLC, as may be decided by the members.

   (9) Allocation of Noncash Distributions: If proceeds consist of property other than cash, the members shall decide the
   value of the property and allocate such value among the members in accordance with each member's percentage interest
   in the LLC. If such noncash proceeds are later reduced to cash, such cash may be distributed among the members as
   otherwise provided in this agreement.

   (10) Allocation and Distribution of Liquidation Proceeds: Regardless of any other provision in this agreement, if there
   is a distribution in liquidation of this LLC, or when any member's interest is liquidated, all items of income and loss
   shall be allocated to the members' capital accounts, and all appropriate credits and deductions shall then be made to
   these capital accounts before any final distribution is made. A final distribution shall be made to members only to the
   extent of, and in proportion to, any positive balance in each member's capital account.

   V. MEMBERSHIP WITHDRAWAL AND TRANSFER PROVISIONS

   (1) Withdrawal of Members: A member may withdraw from this LLC by giving written notice to all other members at
   least 30 days before the date the withdrawal is to be effective.

   (2) Restrictions on the Transfer of Membership: A member shall not transfer his or her membership in the LLC unless
   all non-transferring members in the LLC first agree to approve the admission of the transferee into this LLC. Further, no
   member may encumber a part or all of his or her membership in the LLC by mortgage, pledge, granting of a security
   interest, lien or otherwise, unless the encumbrance has first been approved in writing by all other members of the LLC.
   Notwithstanding the above provision, any member shall be allowed to assign an economic interest in his or her
   membership to another person without the approval of the other members. Such an assignment shall not include a
   transfer of the member's voting or management rights in this LLC, and the assignee shall not become a member of the
   LLC.

   VI. DISSOLUTION PROVISIONS

   (1) Events That Trigger Dissolution of the LLC: The following events shall trigger dissolution of the LLC, except as
   provided:

            (a) the death, permanent incapacity, bankruptcy, retirement, resignation or expulsion of a
            member, except that within 30 days of the happening of any of these events, all remaining members of the LLC
            may vote to continue the legal existence of the LLC, in which case the LLC shall not dissolve;

            (b) the expiration of the term of existence of the LLC if such term is specified in the Articles of Organization,
            Certificate of Formation or a similar organizational document, or this operating agreement;


                                                                                                                                4
Case 1:18-cr-20685-KMW Document 304-10 Entered on FLSD Docket 02/17/2021 Page 5 of 7




            (c) the written agreement of all members to dissolve the LLC;

            (d) entry of a decree of dissolution of the LLC under state law.

   VII. GENERALPROVISIONS

   (1) Officers: The LLC may designate one or more officers, such as a President, Vice President, Secretary and Treasurer.
   Persons who fill these positions need not be members of the LLC. Such positions may be compensated or non-
   compensated according to the nature and extent of the services rendered for the LLC as a part of the duties of each
   office. Ministerial services only as a part of any officer position will normally not be compensated, such as the
   performance of officer duties specified in this agreement, but any officer may be reimbursed by the LLC for out-of-
   pocket expenses paid by the officer in carrying out the duties of his or her office.

   (2) Records: The LLC shall keep at its principal business address a copy of all proceedings of membership meetings, as
   well as books of account of the LLC's financial transactions. A list of the names and addresses of the current
   membership of the LLC also shall be maintained at this address, with notations on any transfers of members' interests to
   nonmembers or persons being admitted into membership in the LLC.
            Copies of the LLC's Articles of Organization, Certificate of Formation or a similar organizational document, a
   signed copy of this operating agreement, and the LLC's tax returns for the preceding three tax years shall be kept at the
   principal business address of the LLC. A statement also shall be kept at this address containing any of the following
   information that is applicable to this LLC:

            • the amount of cash or a description and value of property contributed or agreed to be contributed as capital to
            the LLC by each member;
            • a schedule showing when any additional capital contributions are to be made by members to this LLC;
            • a statement or schedule, if appropriate, showing the rights of members to receive distributions representing a
            return of part or all of members' capital contributions; and
            • a description of, or date when, the legal existence of the LLC will terminate under provisions in the LLC's
            Articles of Organization, Certificate of Formation or a similar organizational document, or this operating
            agreement.

   If one or more of the above items is included or listed in this operating agreement, it will be sufficient to keep a copy of
   this agreement at the principal business address of the LLC without having to prepare and keep a separate record of
   such item or items at this address. Any member may inspect any and all records maintained by the LLC upon
   reasonable notice to the LLC. Copying of the LLC's records by members is allowed, but copying costs shall be paid for
   by the requesting member.

   (3) All Necessary Acts: The members and officers of this LLC are authorized to perform all acts necessary to perfect the
   organization of this LLC and to carry out its business operations expeditiously and efficiently. The Secretary of the
   LLC, or other officers, or all members of the LLC, may certify to other businesses, financial institutions and individuals
   as to the authority of one or more members or officers of this LLC to transact specific items of business on behalf of the
   LLC.

   (4) Indemnification: The LLC shall indemnify the Member and those authorized officers, agents, and employees of the
   LLC identified in writing by the Member as entitled to being indemnified under this section for all costs, losses,
   liabilities and damages paid or accrued by the Member (as the Member or officer, agent, or employee) or any such
   office, agent, or employee in connection with the business of the LLC, except to the extent prohibited by the laws of the
   state that governs this Agreement. In addition, the LLC may advance costs of defense of any proceeding to the Member
   or any such officer, agent, or employee upon receipt by the LLC of an undertaking by or on behalf of such person to
   repay such amount if it shall ultimately be determined that the person is not entitled to be indemnified by the LLC.

   (5) Mediation and Arbitration of Disputes Among Members: In any dispute over the provisions of this operating
   agreement and in other disputes among the members, if the members cannot resolve the dispute to their mutual
   satisfaction, the matter shall be submitted to mediation. The terms and procedure for mediation shall be arranged by the
   parties to the dispute. If good-faith mediation of a dispute proves impossible or if an agreed-upon mediation outcome
   cannot be obtained by the members who are parties to the dispute, the dispute may be submitted to arbitration in


                                                                                                                              5
Case 1:18-cr-20685-KMW Document 304-10 Entered on FLSD Docket 02/17/2021 Page 6 of 7



   accordance with the rules of the American Arbitration Association. Any party may commence arbitration of the dispute
   by sending a written request for arbitration to all other parties to the dispute. The request shall state the nature of the
   dispute to be resolved by arbitration, and, if all parties to the dispute agree to arbitration, arbitration shall be commenced
   as soon as practical after such parties receive a copy of the written request. All parties shall initially share the cost of
   arbitration, but the prevailing party or parties may be awarded attorney fees, costs and other expenses of arbitration. All
   arbitration decisions shall be final, binding and conclusive on all the parties to arbitration, and legal judgment may be
   entered based upon such decision in accordance with applicable law in any court having jurisdiction to do so.

   (6) Governing Law: This Agreement shall be governed by, and interpreted an enforced in accordance with, the
   substantive laws of the State in which the LLC was formed, without reference to the conflicts of law rules of that or any
   other jurisdiction.

   (7) Entire Agreement: This operating agreement represents the entire agreement among the members of this LLC, and it
   shall not be amended, modified or replaced except by a written instrument executed by all the parties to this agreement
   who are current members of this LLC as well as any and all additional parties who became members of this LLC after
   the adoption of this agreement. This agreement replaces and supersedes all prior written and oral agreements among any
   and all members of this LLC.

   (8) Severability: If any provision of this agreement is determined by a court or arbitrator to be invalid, unenforceable or
   otherwise ineffective, that provision shall be severed from the rest of this agreement, and the remaining provisions shall
   remain in effect and enforceable.

   VIII. SIGNATURES OF MEMBERS

   Execution of Agreement: In witness whereof, the members of this LLC sign and adopt this agreement as the operating
   agreement of this LLC.

   Date:             _____11-30-20___________________________________




   Signature:         ________________________________________

   Printed Name:     DC 2019 IRREVOCABLE TRUST, Allison Domeneghetti, Trustee


   Date:                    June 4, 2020
                     ________________________________________

   Signature of Parent Guardian:         ________________________________________

   Printed Name: G                               Member, Age: 9
   Parent Legal Guardian Name: Olympia De Castro


   Date:             ________________________________________
                            June 4, 2020

   Signature of Parent Guardian:         ________________________________________

   Printed Name: F                                         Member, Age: 6
   Parent Legal Guardian Name: Olympia De Castro


   Date:                    June 4, 2020
                     ________________________________________

   Signature of Parent Guardian:         ________________________________________



                                                                                                                               6
Case 1:18-cr-20685-KMW Document 304-10 Entered on FLSD Docket 02/17/2021 Page 7 of 7



   Printed Name: Al                                Member, Age: 5
   Parent Legal Guardian Name: Olympia De Castro




                                                                               7
